     Case 2:20-cv-00766-TLN-AC Document 12 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN B. MCDONALD, JR.,                           No. 2:20-cv-00766-TLN-AC
12                         Plaintiff,
13           v.                                          ORDER
14    J. BICKLE, et al.,
15                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 22, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 5.) Plaintiff has not

23   filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 22, 2020, are ADOPTED IN FULL;

28          2. Claim Three is DISMISSED without leave to amend;
                                                         1
     Case 2:20-cv-00766-TLN-AC Document 12 Filed 06/01/20 Page 2 of 2

 1          3. J. Atnip and T. Brinigar are terminated as Defendants; and

 2          4. This action proceeds on Claims One and Two of the Complaint, as construed to allege

 3   excessive force in violation of the Eight Amendment.

 4   DATED: May 29, 2020

 5

 6

 7                                                          Troy L. Nunley
                                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
